 



REGISTRATION RIGHTS AGREEMENT



 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of July 24,
2013 by and among Liquid Holdings Group, Inc., a Delaware corporation (the
“Company”) and the holders of Common Stock (as defined below) of the Company
listed on the signature pages hereto (such holders, together with any additional
parties the Company may add from time to time by joinder, the “Original
Holders”).

 

RECITALS

 

A. The Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Common Stock.

 

B. The Original Holders have requested that they be granted certain registration
rights with respect to the shares of the Company’s Common Stock held by the
Original Holders as more fully set forth herein.

 

C. The Company has agreed to grant the Original Holders certain registration
rights as set forth more fully herein.

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1 Certain Definitions. As used in this Agreement, capitalized terms
not otherwise defined herein shall have the meanings ascribed to them below:

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New
York.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company, and any equity securities issued or issuable in exchange for or with
respect to the Common Stock by way of a stock dividend, stock split or
combination of shares or in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization or otherwise.

 

“Common Stock Equivalent” means all options, warrants and other securities
convertible into, or exchangeable or exercisable for (at any time or upon the
occurrence of any event or contingency and without regard to any vesting or
other conditions to which such securities may be subject), Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 



 

  

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holder” or “Holders” means any Original Holder and any Person who shall acquire
and hold Registrable Securities in accordance with the terms of this Agreement.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

 

“Majority Participating Holders” means Participating Holders holding more than
50% of the Registrable Securities proposed to be included in any offering of
Registrable Securities by such Participating Holders pursuant to Section 2.1 or
Section 2.2.

 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity or any governmental or regulatory body or other
agency or authority or political subdivision thereof, including any successor,
by merger or otherwise, of any of the foregoing.

 

“Registrable Securities” means (i) shares of Common Stock held by the Original
Holders as of the date hereof, (ii) shares of Common Stock issued or issuable,
directly or indirectly, in exchange for or with respect to the Common Stock
referenced in clause (i) above and (iii) any other shares of Common Stock owned
or hereafter acquired by the Original Holders. Any particular Registrable
Securities shall cease to be Registrable Securities when (A) a registration
statement with respect to the sale of such securities shall have been declared
effective under the Securities Act and such securities shall have been disposed
of in accordance with such registration statement, (B) such securities shall
have been or are able to be sold to the public pursuant to Rule 144 (or any
successor provision) under the Securities Act without any volume limitation or
limitations on manner of sale or (C) such securities shall cease to be
outstanding.

 

“Registration Expenses” means all fees and expenses incurred in connection with
the Company’s performance of or compliance with the provisions of Article II,
including: (i) all registration, listing, qualification and filing fees
(including FINRA filing fees); (ii) fees and expenses of compliance with state
securities or “blue sky” laws (including counsel fees in connection with the
preparation of a blue sky and legal investment survey and FINRA filings);
(iii) printing and copying expenses; (iv) messenger and delivery expenses;
(v) expenses incurred in connection with any road show; (vi) fees and
disbursements of counsel for the Company; (vii) with respect to each
registration, the fees and disbursements of one counsel for the selling
Holder(s) selected by the Majority Participating Holders and reasonably
acceptable to the Company; (viii) fees and disbursements of independent public
accountants, including the expenses of any audit or “cold comfort” letter, and
fees and expenses of other persons, including special experts, retained by the
Company; (ix) underwriter fees, excluding discounts and commissions, and any
other expenses which are customarily borne by the issuer or seller of securities
in a public equity offering; and (x) all internal expenses of the Company
(including all salaries and expenses of officers and employees performing legal
or accounting duties).

 



2

  

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.1 Demand Registrations.

 

(a) i) Subject to Section 2.1(c), at any time or from time to time after  the
six month anniversary of the first date on which the Company shall have effected
the registration under the Securities Act of any shares of Common Stock, one or
more Holders shall have the right to require the Company to file a registration
statement under the Securities Act covering such aggregate number of Registrable
Securities that either (A) has an aggregate value of at least $20 million (based
on the market price of the Common Stock as of the date of the Demand
Registration Request), (B) represents 10% or greater of the then outstanding
Registrable Securities (based on the market price of the Common Stock as of the
date of the Demand Registration Request) or (C) represents all then remaining
Registrable Securities subject to this Agreement, by delivering a written
request therefor to the Company specifying the number of Registrable Securities
to be included in such registration by such Holders and the intended method of
distribution thereof. All such requests by any Holder pursuant to this
Section 2.1(a)(i) are referred to as “Demand Registration Requests,” the
registrations so requested are referred to as “Demand Registrations” and the
Holders making such demand for registration are referred to as the “Initiating
Holders.” As promptly as practicable, but no later than 10 days after receipt of
a Demand Registration Request, the Company shall give written notice (a “Demand
Exercise Notice”) of such Demand Registration Request to all Holders of record
of Registrable Securities.

 

(ii) The Company, subject to Sections 2.3 and 2.6, shall include in a Demand
Registration (A) the Registrable Securities of the Initiating Holders and
(B) the Registrable Securities of any other Holder of Registrable Securities
that shall have made a written request to the Company within the time limits
specified below for inclusion in such registration (together with the Initiating
Holders, the “Participating Holders”). Any such request from the other Holders
must be delivered to the Company within 15 days after the receipt of the Demand
Exercise Notice and must specify the number of Registrable Securities intended
to be included in such registration by such other Holders.

 

(iii) The Company, as expeditiously as possible but subject to Section 2.1(c),
shall use its commercially reasonable efforts to effect such registration under
the Securities Act of the Registrable Securities that the Company has been so
requested to register for distribution in accordance with such intended method
of distribution.

 



3

  

 

(b) Registrations under this Section 2.1 shall be on such appropriate
registration form of the SEC for the disposition of such Registrable Securities
in accordance with the intended method of disposition thereof, which form shall
be selected by the Company and shall be reasonably acceptable to the Majority
Participating Holders.

 

(c) The Demand Registration rights granted in Section 2.1(a) to the Holders are
subject to the following limitations:

 

(i) the Company shall not be required to cause a registration statement pursuant
to Section 2.1(a) to be filed within 90 days or to be declared effective within
a period of 180 days after the effective date of any other registration
statement of the Company filed pursuant to the Securities Act;

 

(ii) if (A) in the opinion of outside counsel to the Company, any registration
of Registrable Securities would require disclosure of information not otherwise
then required by law to be publicly disclosed and, in the good faith judgment of
the board of directors of the Company (the “Board”), such disclosure is
reasonably likely to adversely affect any financing, acquisition, corporate
reorganization or merger or other material transaction or event involving the
Company or otherwise have a material adverse effect on the Company (a “Valid
Business Reason”) or (B) the Board determines for any reason, but in no event
more than twice within any period of 365 consecutive days, that any registration
of Registrable Securities would not be advisable, the Company may postpone or
withdraw a filing of a registration statement relating to a Demand Registration
Request until such Valid Business Reason no longer exists (under (A) of this
clause (ii)) or until the Board changes its determination (under (B) of this
clause (ii)), but in no event shall the Company avail itself of such right for
more than 90 days, in the aggregate, in any period of 365 consecutive days (such
period of postponement or withdrawal under this clause (ii), the “Postponement
Period”); and the Company shall give notice of its determination to postpone or
withdraw a registration statement and of the fact that the Valid Business Reason
for such postponement or withdrawal no longer exists or that the Board has
changed its determination, in each case, promptly after the occurrence thereof;
and

 

(iii) the Company shall not be obligated to effect more than five Demand
Registrations in the aggregate under Section 2.1(a) for the Holders.

 

If the Company shall give any notice of postponement or withdrawal of any
registration statement pursuant to clause (ii) above, the Company shall not
register any equity security of the Company during the period of postponement or
withdrawal. Each Holder of Registrable Securities agrees that, upon receipt of
any notice from the Company that the Company has determined to withdraw any
registration statement pursuant to clause (ii) above, such Holder will
discontinue its disposition of Registrable Securities pursuant to such
registration statement. If the Company shall have withdrawn or prematurely
terminated a registration statement filed under Section 2.1(a)(i), the Company
shall not be considered to have effected an effective registration for the
purposes of this Agreement until the Company shall have filed a new registration
statement covering the Registrable Securities covered by the withdrawn
registration statement and such registration statement shall have been declared
effective and shall not have been withdrawn. If the Company shall give any
notice of withdrawal or postponement of a registration statement, at such time
as the Valid Business Reason that caused such withdrawal or postponement no
longer exists or the Board changes its determination (but in no event more than
90 days after the date of the postponement or withdrawal), the Company shall use
its commercially reasonable efforts to effect the registration under the
Securities Act of the Registrable Securities covered by the withdrawn or
postponed registration statement in accordance with this Section 2.1.

 



4

  

 

(d) The Company, subject to Sections 2.3 and 2.6, may elect to include in any
registration statement and offering made pursuant to Section 2.1(a)(i), (i)
authorized but unissued shares of Common Stock or shares of Common Stock held by
the Company as treasury shares and (ii) any other shares of Common Stock that
are requested to be included in such registration pursuant to the exercise of
piggyback rights granted by the Company that are not inconsistent with the
rights granted in, or otherwise conflict with the terms of, this Agreement
(“Additional Piggyback Rights”); provided, however, that such inclusion shall be
permitted only to the extent that it is pursuant to and subject to the terms of
the underwriting agreement or arrangements, if any, entered into by the
Participating Holders.

 

(e) Subject to the terms of any underwritten offering, a Holder may withdraw its
Registrable Securities from a Demand Registration at any time. If all such
Holders do so, the Company shall cease all efforts to secure registration and
such registration nonetheless shall be deemed a Demand Registration for purposes
of this Section 2.1 unless (i) the withdrawal is made following withdrawal or
postponement of such registration by the Company pursuant to (A) a Valid
Business Reason or (B) a determination by the Board, in either case as
contemplated by Section 2.1(c) or (ii) the Holders who requested such
registration shall have paid or reimbursed the Company for all of the reasonable
out-of-pocket fees and expenses incurred by the Company in connection with the
withdrawn registration.

 

(f) A Demand Registration shall not be deemed to have been effected and shall
not count as such (i) unless a registration statement with respect thereto has
become effective and has remained effective for a period of at least 180 days or
such shorter period during which all Registrable Securities covered by such
Registration Statement have been sold or withdrawn, or, if such Registration
Statement relates to an underwritten offering, such longer period as, in the
opinion of counsel for the underwriter(s), is required by law for delivery of a
prospectus in connection with the sale of Registrable Securities by an
underwriter or dealer, (ii) if, after the registration statement with respect
thereto has become effective, it becomes subject to any stop order, injunction
or other order or requirement of the SEC or other governmental agency or court
for any reason, (iii) if it is withdrawn by the Company pursuant to (A) a Valid
Business Reason or (B) a determination by the Board, in either case as
contemplated by Section 2.1(c) or (iv) if the conditions to closing to be
performed by the Company, its counsel or its independent public accountants
specified in the purchase agreement or underwriting agreement entered into in
connection with such Demand Registration are not satisfied, other than solely by
reason of some act or omission of the Participating Holders.

 



5

  

 

(g) In connection with any Demand Registration in which the Company participates
by demanding registration of authorized but unissued Common Stock or of Common
Stock held by the Company as treasury shares, the Company shall designate the
lead managing underwriter in connection with such registration and each other
managing underwriter for such registration. In connection with any Demand
Registration in which the Company does not so participate, the Majority
Participating Holders shall designate the lead managing underwriter in
connection with such registration and each other managing underwriter for such
registration, provided that each such underwriter is reasonably satisfactory to
the Company.

 

Section 2.2 Piggyback Registrations.

 

(a) If, at any time or from time to time after the six month anniversary of the
first date on which the Company shall have effected the registration under the
Securities Act of any shares of Common Stock, the Company proposes or is
required to register any shares of its Common Stock under the Securities Act
(other than pursuant to (i) registrations on such form or similar form(s) solely
for registration of securities in connection with an employee benefit plan or
dividend reinvestment plan, (ii) registrations relating to the acquisition or
merger by the Company or any of its subsidiaries of or with any other
businesses, (iii) any corporate reorganization or other transaction registered
on Form S-4 or a successor form or (iv) a Demand Registration under Section 2.1)
on a registration statement on Form S-1 or Form S-3 or an equivalent general
registration form then in effect, whether or not for its own account, the
Company shall give prompt written notice of its intention to do so to each
Holder of record of Registrable Securities. Upon the written request of any such
Holder, made within 15 days following the receipt of any such written notice
(which request shall specify the maximum number of Registrable Securities
intended to be disposed of by such Holder and the intended method of
distribution thereof), the Company, subject to Sections 2.2(b), 2.3 and 2.6,
shall use commercially reasonable efforts to cause all such Registrable
Securities to be included in the registration statement with the securities that
the Company at the time proposes to register to permit the sale or other
disposition by the Holders in accordance with the intended method of
distribution thereof of the Registrable Securities to be so registered. No
registration of Registrable Securities effected under this Section 2.2(a) shall
relieve the Company of its obligations to effect Demand Registrations under
Section 2.1.

 

(b) If, at any time after giving written notice of its intention to register any
shares of its Common Stock and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such Common
Stock, the Company will give written notice of such determination to each Holder
of record of Registrable Securities and (i) in the case of a determination not
to register, shall be relieved of its obligation to register any Registrable
Securities in connection with such abandoned registration, without prejudice,
however, to the rights of Holders under Section 2.1 and (ii) in the case of a
determination to delay such registration of its Common Stock, shall be permitted
to delay the registration of such Registrable Securities for the same period as
the delay in registering such other shares of its Common Stock.

 



6

  

 

(c) Any Holder shall have the right to withdraw its request for inclusion of its
Registrable Securities in any registration statement pursuant to this
Section 2.2 by giving written notice to the Company of its request to withdraw.
Such request must be made in writing prior to the earlier of the execution of
the underwriting agreement or the execution of the custody agreement with
respect to such registration. Such withdrawal shall be irrevocable and, after
making such withdrawal, a Holder shall no longer have any right to include
Registrable Securities in the registration statement as to which such withdrawal
was made.

 

Section 2.3 Priority in Registrations.

 

(a) If any requested registration made pursuant to Section 2.1 involves an
underwritten offering and the lead managing underwriter of such offering (the
“Manager”) shall advise the Company that, in its view, the number of securities
requested to be included in such registration by the Holders of Registrable
Securities or any other persons, including those shares of Common Stock
requested by the Company to be included in such registration, exceeds the
largest number (the “Section 2.3(a) Sale Number”) that can be sold in an orderly
manner in such offering within a price range acceptable to the Majority
Participating Holders, the Company shall use commercially reasonable efforts to
include in such registration:

 

(i) first, all Registrable Securities requested to be included in such
registration by the Holders thereof; provided, however, that, if the number of
such Registrable Securities exceeds the Section 2.3(a) Sale Number, the number
of such Registrable Securities (not to exceed the Section 2.3(a) Sale Number) to
be included in such registration shall be allocated on a pro rata basis among
all Holders requesting that Registrable Securities be included in such
registration, based on the number of Registrable Securities then owned by each
such Holder requesting inclusion in relation to the number of Registrable
Securities owned by all Holders requesting inclusion;

 

(ii) second, to the extent that the number of securities to be included pursuant
to clause (i) of this Section 2.3(a) is less than the Section 2.3(a) Sale
Number, the remaining shares to be included in such registration shall be
allocated on a pro rata basis among all Holders requesting that securities be
included in such registration pursuant to the exercise of Additional Piggyback
Rights (“Piggyback Shares”), based on the aggregate number of Piggyback Shares
then owned by each Holder requesting inclusion in relation to the aggregate
number of Piggyback Shares owned by all Holders requesting inclusion, up to the
Section 2.3(a) Sale Number; and

 

(iii) third, to the extent that the number of securities to be included pursuant
to clauses (i) and (ii) of this Section 2.3(a) is less than the Section 2.3(a)
Sale Number, any securities that the Company proposes to register, up to the
Section 2.3(a) Sale Number.

 

If, as a result of the proration provisions of this Section 2.3(a), any Holder
shall not be entitled to include all Registrable Securities in a registration
that such Holder has requested be included, such Holder may elect to withdraw
its request to include Registrable Securities in such registration or may reduce
the number requested to be included; provided, however, that (A) such request
must be made in writing prior to the earlier of the execution of the
underwriting agreement or the execution of the custody agreement with respect to
such registration and (B) such withdrawal shall be irrevocable and, after making
such withdrawal, such Holder shall no longer have any right to include
Registrable Securities in the registration as to which such withdrawal was made.

 



7

  

 

(b) If any registration pursuant to Section 2.2 involves an underwritten
offering that was proposed by the Company and the Manager shall advise the
Company that, in its view, the number of securities requested to be included in
such registration exceeds the number (the “Section 2.3(b) Sale Number”) that can
be sold in an orderly manner in such registration within a proposed price range
acceptable to the Company, the Company shall include in such registration:

 

(i) first, all Common Stock that the Company proposes to register for its own
account; and

 

(ii) second, to the extent that the number of securities to be included pursuant
to clause (i) of this Section 2.3(b) is less than the Section 2.3(b) Sale
Number, the remaining shares to be included in such registration shall be
allocated on a pro rata basis among all holders requesting that Registrable
Securities or Piggyback Shares be included in such registration pursuant to the
exercise of piggyback rights pursuant to Section 2.2 of this Agreement or
Additional Piggyback Rights, based on the aggregate number of Registrable
Securities and Piggyback Shares then owned by each holder requesting inclusion
in relation to the aggregate number of Registrable Securities and Piggyback
Shares owned by all holders requesting inclusion, up to the Section 2.3(b) Sale
Number.

 

(c) If any registration pursuant to Section 2.2 involves an underwritten
offering that was proposed by Holders of securities of the Company that have the
right to require such registration pursuant to an agreement entered into by the
Company in accordance with Section 3.3 (“Additional Demand Rights”) and the
Manager shall advise the Company that, in its view, the number of securities
requested to be included in such registration exceeds the number (the
“Section 2.3(c) Sale Number”) that can be sold in an orderly manner in such
registration within a price range acceptable to the Company, the Company shall
include in such registration:

 

(i) first, all securities requested to be included in such registration by the
holders of Additional Demand Rights (“Additional Registrable Securities”);
provided, however, that, if the number of such Additional Registrable Securities
exceeds the Section 2.3(c) Sale Number, the number of such Additional
Registrable Securities (not to exceed the Section 2.3(c) Sale Number) to be
included in such registration shall be allocated on a pro rata basis among all
holders of Additional Registrable Securities requesting that Additional
Registrable Securities be included in such registration, based on the number of
Additional Registrable Securities then owned by each such holder requesting
inclusion in relation to the number of Additional Registrable Securities owned
by all of such holders requesting inclusion;

 



8

  

 

(ii) second, to the extent that the number of securities to be included pursuant
to clause (i) of this Section 2.3(c) is less than the Section 2.3(c) Sale
Number, any Common Stock that the Company proposes to register for its own
account, up to the Section 2.3(c) Sale Number; and

 

(iii) third, to the extent that the number of securities to be included pursuant
to clauses (i) and (ii) of this Section 2.3(c) is less than the Section 2.3(c)
Sale Number, the remaining shares to be included in such registration shall be
allocated on a pro rata basis among all holders requesting that Registrable
Securities or Piggyback Shares be included in such registration pursuant to the
exercise of piggyback rights pursuant to Section 2.2 or Additional Piggyback
Rights, based on the aggregate number of Registrable Securities and Piggyback
Shares then owned by each holder requesting inclusion in relation to the
aggregate number of Registrable Securities and Piggyback Shares owned by all
holders requesting inclusion, up to the Section 2.3(c) Sale Number.

 

Section 2.4 Registration Procedures. Whenever the Company is required by the
provisions of this Agreement to use commercially reasonable efforts to effect or
cause the registration of any Registrable Securities under the Securities Act as
provided in this Agreement, the Company as expeditiously as possible:

 

(a) shall prepare and file with the SEC the requisite registration statement,
which shall comply as to form in all material respects with the requirements of
the applicable form and shall include all financial statements required by the
SEC to be filed therewith, and use commercially reasonable efforts to cause such
registration statement to become and remain effective (provided, however, that
before filing a registration statement or prospectus or any amendments or
supplements thereto, or comparable statements under securities or blue sky laws
of any jurisdiction, or any Issuer Free Writing Prospectus related thereto, the
Company will furnish to one counsel for the Holders participating in the planned
offering (selected by the Majority Participating Holders, in the case of a
registration pursuant to Section 2.1, and selected by the lead managing
underwriter, in the case of a registration pursuant to Section 2.2) and the lead
managing underwriter, if any, copies of all such documents proposed to be filed
(including all exhibits thereto), which documents will be subject to the
reasonable review and reasonable comment of such counsel, and the Company shall
not file any registration statement or amendment thereto, any prospectus or
supplement thereto or any Issuer Free Writing Prospectus related thereto to
which the holders of a majority of the Registrable Securities covered by such
registration statement or the underwriters, if any, shall reasonably object);

 

(b) shall prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for such period as any
seller of Registrable Securities pursuant to such registration statement shall
reasonably request and to comply with the provisions of the Securities Act with
respect to the sale or other disposition of all Registrable Securities covered
by such registration statement in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement;

 



9

  

 

(c) shall furnish, without charge, to each seller of such Registrable Securities
and each underwriter, if any, of the securities covered by such registration
statement such number of copies of such registration statement, each amendment
thereto, the prospectus included in such registration statement, each
preliminary prospectus and each Issuer Free Writing Prospectus utilized in
connection therewith, all in conformity with the requirements of the Securities
Act, and such other documents as such seller and underwriter reasonably may
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such seller, and shall consent to the use in
accordance with all applicable law of each such registration statement, each
amendment thereto, each such prospectus, preliminary prospectus or Issuer Free
Writing Prospectus by each such seller of Registrable Securities and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such registration statement or prospectus;

 

(d) shall use commercially reasonable efforts to register or qualify the
Registrable Securities covered by such registration statement under such other
securities or “blue sky” laws of such jurisdictions as any sellers of
Registrable Securities or any managing underwriter, if any, reasonably shall
request, and do any and all other acts and things that may be reasonably
necessary or advisable to enable such sellers or underwriter, if any, to
consummate the disposition of the Registrable Securities in such jurisdictions,
except that in no event shall the Company be required to qualify to do business
as a foreign corporation in any jurisdiction where, but for the requirements of
this Section 2.4(d), it would not be required to be so qualified, to subject
itself to taxation in any such jurisdiction or to consent to general service of
process in any such jurisdiction;

 

(e) shall promptly notify each Holder selling Registrable Securities covered by
such registration statement and each managing underwriter, if any:

 

(i) when the registration statement, any pre-effective amendment, the prospectus
or any prospectus supplement related thereto, any post-effective amendment to
the registration statement or any Issuer Free Writing Prospectus has been filed
and, with respect to the registration statement or any post-effective amendment,
when the same has become effective;

 

(ii) of any request by the SEC or state securities authority for amendments or
supplements to the registration statement or the prospectus related thereto or
for additional information;

 

(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the registration statement or the initiation of any proceedings for that
purpose;

 

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation of any
proceeding for such purpose;

 



10

  

 

(v) of the existence of any fact of which the Company becomes aware which
results in the registration statement, the prospectus related thereto, any
document incorporated therein by reference, any Issuer Free Writing Prospectus
or the information conveyed to any purchaser at the time of sale to such
purchaser containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make any statement
therein not misleading; and

 

(vi) if at any time the representations and warranties contemplated by any
underwriting agreement, securities sale agreement, or other similar agreement,
relating to the offering shall cease to be true and correct in all material
respects; and, if the notification relates to an event described in clause (v),
the Company, subject to the provisions of Section 2.1(c), promptly shall prepare
and file with the SEC, and furnish to each seller and each underwriter, if any,
a reasonable number of copies of, a prospectus supplemented or amended so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading;

 

(f) shall comply with all applicable rules and regulations of the SEC, and make
generally available to its security holders, as soon as reasonably practicable
after the effective date of the registration statement (and in any event within
90 days after the end of such 12 month period described hereafter), an earnings
statement, which need not be audited, covering the period of at least 12
consecutive months beginning with the first day of the Company’s first calendar
quarter after the effective date of the registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;

 

(g) shall use commercially reasonable efforts to cause all Registrable
Securities covered by such registration statement to be authorized to be listed
on a national securities exchange if shares of the particular class of
Registrable Securities are at that time, or will be immediately following the
offering, listed on such exchange;

 

(h) shall provide and cause to be maintained a transfer agent and registrar for
all such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;

 

(i) shall enter into such customary agreements (including, if applicable, an
underwriting agreement) and take such other actions as the Majority
Participating Holders shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities (it being understood
that the Holders of the Registrable Securities that are to be distributed by any
underwriters shall also be parties to any such underwriting agreement);



 

(j) shall use commercially reasonable efforts to obtain, for the benefit of the
underwriters, if any, of any registered underwritten offering of Registrable
Securities, an opinion from the Company’s counsel and a “cold comfort” letter
from the Company’s independent public accountants in customary form and covering
such matters as are customarily covered by such opinions and “cold comfort”
letters delivered to underwriters in underwritten public offerings, which
opinion and letter shall be reasonably satisfactory to the underwriter, if any;

 



11

  

 

(k) shall use commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of the registration statement;

 

(l) shall provide a CUSIP number for all Registrable Securities, not later than
the effective date of the registration statement;

 

(m) shall make reasonably available its employees and personnel for
participation in “road shows” and other marketing efforts and otherwise provide
reasonable assistance to the underwriters, taking into account the needs of the
Company’s businesses and the requirements of the marketing process, in the
marketing of Registrable Securities in any underwritten offering;

 

(n) shall cooperate with the sellers of Registrable Securities and the managing
underwriter, if any, to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and to cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement or, if not an underwritten offering, in accordance with
the instructions of the sellers of Registrable Securities;

 

(o) shall take all such other commercially reasonable actions as are necessary
or advisable in order to expedite or facilitate the disposition of such
Registrable Securities;

 

(p) shall not take any action which Regulation M under the Exchange Act
prohibits the Company from taking in connection with any “distribution” (as
defined in Regulation M) of Registrable Securities;

 

(q) shall cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA; and

 

(r) shall take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any registration covered by Section 2.1
or 2.2 complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

 

To the extent the Company is a well-known seasoned issuer as defined in Rule 405
under the Securities Act (a “WKSI”) at the time any Demand Registration Request
is submitted to the Company, and such Demand Registration Request requests that
the Company file an automatic shelf registration statement as defined in
Rule 405 under the Securities Act (an “automatic shelf registration statement”)
on Form S-3, the Company shall file an automatic shelf registration statement
that covers those Registrable Securities that are requested to be registered. If
at any time when the Company is required to re-evaluate its WKSI status, the
Company determines that it is not a WKSI, the Company shall use commercially
reasonable efforts to refile the shelf registration statement on Form S-3 and,
if such form is not available, Form S-1 and keep such registration statement
effective during the period during which such registration statement is required
to be kept effective. Notwithstanding anything contained herein to the contrary,
the Company shall be entitled to exclude from the shelf registration statement
such Registrable Securities as the Company and its securities counsel reasonably
determine (in consultation with the Majority Participating Holders and their
securities counsel) is reasonably necessary for the offering to qualify as a
secondary (rather than a primary) offering pursuant to Rule 415 under the
Securities Act in response to comments from the staff of the SEC. To the extent
any Registrable Securities are so excluded, the Company agrees to use
commercially reasonable efforts to register such excluded shares in accordance
with Section 2.1 promptly when eligible to do so under applicable federal
securities laws, rules, regulations and policies, as the Company and its
securities counsel reasonably determine (in consultation with the Majority
Participating Holders and their securities counsel).

 



12

  

 

The Company may require as a condition precedent to the Company’s obligations
under this Section 2.4 that each seller of Registrable Securities as to which
any registration is being effected furnish the Company such information in
writing regarding such seller and the distribution of such Registrable
Securities as the Company from time to time reasonably may request.

 

Each seller of Registrable Securities agrees that upon receipt of any notice
from the Company under Section 2.4(e)(v), such seller will discontinue such
seller’s disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such seller’s receipt of
the copies of the supplemented or amended prospectus. In the event the Company
shall give any such notice, the applicable period set forth in Section 2.4(b)
shall be extended by the number of days during such period from and including
the date of the giving of such notice to and including the date when each seller
of any Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus.

 

Section 2.5 Registration Expenses.

 

(a) The Company shall pay all Registration Expenses (i) with respect to any
Demand Registration whether or not it becomes effective or remains effective for
the period contemplated by Section 2.4(b) and (ii) with respect to any
registration effected under Section 2.2.

 

(b) Notwithstanding the foregoing, (i) the provisions of this Section 2.5 shall
be deemed amended to the extent necessary to cause these expense provisions to
comply with “blue sky” laws of each state in which the offering is made, (ii) in
connection with any registration hereunder, each Holder of Registrable
Securities being registered shall pay all underwriting discounts and commissions
and any transfer taxes, if any, attributable to the sale of such Registrable
Securities, pro rata with respect to payments of discounts and commissions in
accordance with the number of shares sold in the offering by such Holder and
(iii) the Company shall, in the case of all registrations under this Article II,
be responsible for all its internal expenses.

 



13

  

 

Section 2.6 Underwritten Offerings.

 

(a) If requested by the underwriters for any underwritten offering by the
Holders pursuant to a registration requested hereunder, the Company shall enter
into a customary underwriting agreement with the underwriters. Such underwriting
agreement shall be reasonably satisfactory in form and substance to the Company
and the Majority Participating Holders and shall contain such representations
and warranties by, and such other agreements on the part of, the Company and
such other terms as are generally prevailing in agreements of that type. Any
Holder participating in the offering shall be a party to such underwriting
agreement. Unless otherwise reasonably required by the underwriters, no Holder
shall be required to make any representations or warranties to or agreements
with the Company or the underwriters other than customary representations,
warranties or agreements regarding such Holder, its ownership of and title to
the Registrable Securities and its intended method of distribution; and any
liability of such Holder to any underwriter or other Person under such
underwriting agreement shall be limited to liability arising from breach of its
representations and warranties and shall be limited to an amount equal to the
proceeds (net of underwriting discounts and commissions) that it derives from
such registration.

 

(b) In the case of a registration pursuant to Section 2.2, if the Company shall
have determined to enter into an underwriting agreement in connection therewith,
any Registrable Securities to be included in such registration shall be subject
to such underwriting agreement. Unless otherwise reasonably required by the
underwriters, no Holder shall be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
customary representations, warranties or agreements regarding such Holder, its
ownership of and title to the Registrable Securities and its intended method of
distribution; and any liability of such Holder to any underwriter or other
Person under such underwriting agreement shall be limited to liability arising
from breach of its representations and warranties and shall be limited to an
amount equal to the proceeds (net of underwriting discounts and commissions)
that it derives from such registration.

 

(c) In the case of any registration under Section 2.1 pursuant to an
underwritten offering, or, in the case of a registration under Section 2.2, if
the Company has determined to enter into an underwriting agreement in connection
therewith, all securities to be included in such registration shall be subject
to an underwriting agreement and no Person may participate in such registration
unless such Person agrees to sell such Person’s securities on the basis provided
therein and, subject to the provisions of this Section 2.6, completes and
executes all reasonable questionnaires, and other documents, including custody
agreements and powers of attorney, that must be executed in connection
therewith, and provides such other information to the Company or the underwriter
as may be necessary to register such Person’s securities.

 



14

  

 

Section 2.7 Holdback Agreements.

 

(a) Each seller of Registrable Securities agrees, to the extent requested in
writing by a managing underwriter, if any, of any registration effected
hereunder, not to sell, transfer or otherwise dispose of, including any sale
pursuant to Rule 144 under the Securities Act, any Common Stock, or any other
equity security of the Company or any security convertible into or exchangeable
or exercisable for any equity security of the Company other than as part of such
underwritten public offering during the time period reasonably requested by the
managing underwriter, not to exceed 90 days.

 

(b) Each Holder of Registrable Securities will, in connection with a public
offering of the Company’s equity securities undertaken within a year of the IPO
(whether for the Company’s account or for the account of any Holder or Holders,
or both), upon the request of the Company or of the underwriters managing any
underwritten offering of the Company’s securities, agree in writing not to
effect any sale, disposition or distribution of Registrable Securities (other
than those included in the public offering) without the prior written consent of
the managing underwriter for such period of time commencing seven (7) days
before and ending ninety (90) days (or such earlier date as the managing
underwriter shall agree) after the effective date of such registration; provided
that all directors and officers of the Company, holders of more than 5% of the
Registrable Securities and all other Persons with registration rights with
respect to the Company’s Securities (whether or not pursuant to this Agreement)
holding more than 5% of the Registrable Securities shall enter into agreements
similar to those contained in this Section 2.7 (without regard to this proviso).

 

Section 2.8 No Required Sale.

 

(a) Nothing in this Agreement shall be deemed to create an independent
obligation on the part of any Holder to sell any Registrable Securities pursuant
to any effective registration statement.

 

Section 2.9 Indemnification.

 

(a) In the event of any registration of any securities of the Company under the
Securities Act pursuant to this Article II, the Company will, and hereby agrees
to, indemnify and hold harmless, to the fullest extent permitted by law, each
Holder of Registrable Securities, its directors, officers, employees, agents,
affiliates, general and limited partners and stockholders (and the directors,
officers, employees and stockholders thereof) (excluding any Holder and the
directors, officers, employees and stockholders thereof with respect to
information that is subject to indemnification by such Holder pursuant to
Section 2.9(b)), each broker, underwriter or other Person acting on behalf of
such Holder and each other Person, if any, who controls such Holder within the
meaning of the Securities Act, from and against any and all losses, claims,
damages or liabilities, joint or several, actions or proceedings (whether
commenced or threatened) and expenses (including reasonable fees of counsel and
any amounts paid in any settlement effected with the Company’s consent, which
consent shall not be unreasonably withheld or delayed) to which each such
indemnified party may become subject under the Securities Act or otherwise in
respect thereof (collectively, “Losses”), insofar as such Losses arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement under which such
securities were registered under the Securities Act or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary, final or summary prospectus or any amendment or supplement thereto,
together with the documents incorporated by reference therein, or any Issuer
Free Writing Prospectus utilized in connection therewith, or the omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and the Company will reimburse any such indemnified party
for any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Loss as such expenses are
incurred; provided, however, that the Company shall not be liable to any such
indemnified party in any such case to the extent such Loss arises out of or is
based upon any untrue statement or alleged untrue statement of a material fact
or omission or alleged omission of a material fact made in such registration
statement or amendment thereof or supplement thereto or in any such prospectus
or any preliminary, final or summary prospectus or Issuer Free Writing
Prospectus in reliance upon and in conformity with written information furnished
to the Company by or on behalf of such indemnified party specifically for use
therein. Such indemnity and reimbursement of expenses shall remain in full force
and effect regardless of any investigation made by or on behalf of such
indemnified party and shall survive the transfer of such securities by such
Holder.

 



15

  

 

(b) Each Holder of Registrable Securities that are included in the securities as
to which any registration under Section 2.1 or 2.2 is being effected shall,
severally and not jointly, indemnify and hold harmless (in the same manner and
to the same extent as set forth in paragraph (a) of this Section 2.9) to the
extent permitted by law the Company, its officers and directors, each Person
controlling the Company within the meaning of the Securities Act and all other
Holders, prospective underwriters and their respective directors, officers,
employees, agents, affiliates, general and limited partners and stockholders and
respective controlling Persons with respect to any untrue statement or alleged
untrue statement of any material fact in, or omission or alleged omission of any
material fact from, such registration statement, any preliminary, final or
summary prospectus contained therein, or any amendment or supplement thereto, or
any Issuer Free Writing Prospectus utilized in connection therewith, if such
statement or alleged statement or omission or alleged omission was made in
reliance upon and in conformity with written information furnished to the
Company or its representatives by or on behalf of such Holder specifically for
use therein and reimburse such indemnified party for any legal or other expenses
reasonably incurred in connection with investigating or defending any such Loss
as such expenses are incurred; provided, however, that the aggregate amount that
any such Holder shall be required to pay pursuant to this Section 2.9(b) and
Sections 2.9(c), (e) and (f) shall in no case be greater than the amount of the
proceeds received by such Holder upon the sale of the Registrable Securities
pursuant to the registration statement giving rise to such claim (net of
underwriting discounts and commissions). Such indemnity and reimbursement of
expenses shall remain in full force and effect regardless of any investigation
made by or on behalf of such indemnified party and shall survive the transfer of
such securities by such Holder.

 



16

  

 

(c) Any Person entitled to indemnification under this Agreement promptly shall
notify the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Section 2.9, but the failure of any such Person to provide such
notice shall not relieve the indemnifying party of its obligations under the
preceding paragraphs of this Section 2.9, except to the extent the indemnifying
party is materially prejudiced thereby and shall not relieve the indemnifying
party from any liability that it may have to any such Person otherwise than
under this Article II. In case any action or proceeding is brought against an
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and,
unless in the reasonable opinion of outside counsel to the indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, to assume the defense thereof jointly with any other
indemnifying party similarly notified, to the extent that it chooses, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party that it so chooses, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the indemnifying party fails to take reasonable steps
necessary to defend diligently the action or proceeding within 30 days after
receiving notice from such indemnified party, (ii) if such indemnified party who
is a defendant in any action or proceeding that is also brought against the
indemnifying party reasonably shall have concluded that there may be one or more
legal defenses available to such indemnified party that are not available to the
indemnifying party or (iii) if representation of both parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct, then, in any such case, the indemnified party shall have the right to
assume or continue its own defense as set forth above (but with no more than one
firm of counsel for all indemnified parties in each jurisdiction, except to the
extent any indemnified party or parties reasonably shall have concluded that
there may be legal defenses available to such party or parties that are not
available to the other indemnified parties or to the extent representation of
all indemnified parties by the same counsel is otherwise inappropriate under
applicable standards of professional conduct) and the indemnifying party shall
be liable for any expenses therefor. Without the written consent of the
indemnified party, which consent shall not be unreasonably withheld, no
indemnifying party shall effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder, whether or not the indemnified party is an actual or potential party
to such action or claim, unless such settlement, compromise or judgment
(A) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (B) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

 



17

  

 

(d) If for any reason the foregoing indemnity is unavailable or is insufficient
to hold harmless an indemnified party under Section 2.9(a), (b) or (c), then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of any Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party, on the one hand, and
the indemnified party, on the other hand, with respect to such offering of
securities. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. If, however, the allocation provided
in the second preceding sentence is not permitted by applicable law, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative faults but also the relative benefits of the indemnifying party and the
indemnified party as well as any other relevant equitable considerations. The
parties hereto agree that it would not be just and equitable if contributions
pursuant to this Section 2.9(d) were to be determined by pro rata allocation or
by any other method of allocation which does not take account of the equitable
considerations referred to in the preceding sentences of this Section 2.9(d).
The amount paid or payable in respect of any Loss shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Loss. No Person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. Notwithstanding anything in this
Section 2.9(d) to the contrary, no indemnifying party other than the Company
shall be required pursuant to this section 2.9(d) to contribute any amount in
excess of the proceeds received by such indemnifying party from the sale of
Registrable Securities in the offering to which the losses, claims, damages or
liabilities of the indemnified parties relate (net of underwriting discounts and
commissions), less the amount of any indemnification payment made by such
indemnifying party pursuant to Sections 2.9(b) and (c).

 

(e) The indemnity and contribution agreements contained herein shall be in
addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party.

 

(f) The indemnification and contribution required by this Section 2.9 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.

 



18

  

 

ARTICLE III
GENERAL

 

Section 3.1 Rule 144. The Company covenants that it will take such action as may
be reasonably necessary or as any Holder of Registrable Securities reasonably
may request, all to the extent required from time to time to enable such Holder
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by (i) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of any
Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with the requirements applicable
to the Company in order for sales of Registrable Securities to be made pursuant
to Rule 144.

 

Section 3.2 Nominees for Beneficial Owners. If Registrable Securities are held
by a nominee for the beneficial owner thereof, the beneficial owner thereof may,
at its option, be treated as the Holder of such Registrable Securities for
purposes of any request or other action by any Holder or Holders of Registrable
Securities pursuant to this Agreement or any determination of any number or
percentage of shares constituting Registrable Securities held by any Holder or
Holders of Registrable Securities contemplated by this Agreement; provided, that
the Company shall have received assurances reasonably satisfactory to it of such
beneficial ownership.

 

Section 3.3 No Inconsistent Agreements. The rights granted to the Holders of
Registrable Securities hereunder do not in any way conflict with and are not
inconsistent with any other agreements to which the Company is a party or by
which it is bound. Without the prior written consent of Holders of a majority of
the then outstanding Registrable Securities, the Company will not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted in this Agreement or otherwise conflicts with the provisions hereof,
other than any underwriting agreement or lock-up agreement with the underwriters
in connection with any underwritten registered offering effected hereunder.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1 Amendment and Waiver.

 

(a) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by the Company and Holders of a majority of the then outstanding
Registrable Securities or, in the case of a waiver, by the party or parties
against whom the waiver is to be effective, in an instrument specifically
designated as an amendment or waiver hereto; provided, however, that waiver by
the Holders shall require the consent of Holders of a majority of the then
outstanding Registrable Securities.

 

(b) No failure or delay of any party in exercising any right or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such right or power, or any course of conduct, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereunder are cumulative and are not exclusive of
any rights or remedies which they would otherwise have hereunder.

 



19

  

 

Section 4.2 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by e-mail, upon written confirmation of receipt by e-mail,
(b) on the first Business Day following the date of dispatch if delivered
utilizing a next-day service by a recognized next-day courier or (c) on the
earlier of confirmed receipt or the fifth Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

 

(i) if to any Holder, to its last known address appearing on the books of the
Company maintained for such purpose; and

 

(ii) if to the Company, to:

 

Liquid Holdings Group, Inc.
800 Third Avenue
39th Floor
New York, NY 10022
Attention: General Counsel
Facsimile: (212) 293-2472
E-mail: jibieta@liquidholdings.com

 

or such other address as the Company or the Holders shall have specified to the
other party in writing in accordance with this Section 4.2.

 

Section 4.3 Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for convenience of
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. The word
“including” and words of similar import when used in this Agreement will mean
“including, without limitation,” unless otherwise specified. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to the Agreement as a whole and not to any particular provision in
this Agreement. The term “or” is not exclusive. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” References to
days mean calendar days unless otherwise specified.

 

Section 4.4 Entire Agreement. This Agreement constitutes the entire agreement,
and supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the parties with respect to the
subject matter hereof and thereof.

 



20

  

 

Section 4.5 No Third-Party Beneficiaries. Except as provided in Section 2.9,
nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person other than the parties and their respective successors and
permitted assigns any legal or equitable right, benefit or remedy of any nature
under or by reason of this Agreement.

 

Section 4.6 Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of New York.

 

Section 4.7 Submission to Jurisdiction. Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any other party or its successors or assigns shall be brought and
determined in any New York State or federal court sitting in the Borough of
Manhattan in The City of New York (or, if such court lacks subject matter
jurisdiction, in any appropriate New York State or federal court), and each of
the parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in New York, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in New York as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in New York as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

Section 4.8 Assignment; Successors. This Agreement will be binding upon, inure
to the benefit of, and be enforceable by, the parties and their respective
successors and assigns. If any Person shall acquire Registrable Securities from
any Holder in any manner, whether by operation of law or otherwise, such Person
shall promptly notify the Company and such Registrable Securities acquired from
such Holder shall be held subject to all of the terms of this Agreement, and by
taking and holding such Registrable Securities such Person shall be entitled to
receive the benefits of and be conclusively deemed to have agreed to be bound by
and to perform all of the terms and provisions of this Agreement. Any such
successor or assign shall agree in writing to acquire and hold the Registrable
Securities acquired from such Holder subject to all of the terms hereof. If any
Holder shall acquire additional Registrable Securities, such Registrable
Securities shall be subject to all of the terms, and entitled to all of the
benefits, of this Agreement.

 



21

  

 

Section 4.9 Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any New York State or federal court sitting in the Borough of Manhattan in
The City of New York (or, if such court lacks subject matter jurisdiction, in
any appropriate New York State or federal court), this being in addition to any
other remedy to which such party is entitled at law or in equity. Each of the
parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable relief.

 

Section 4.10 Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

Section 4.11 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 4.12 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

Section 4.13 Facsimile or .pdf Signature. This Agreement may be executed by
facsimile or .pdf signature and a facsimile or .pdf signature shall constitute
an original for all purposes.

 

Section 4.14 No Presumption Against Drafting Party. Each of the parties hereto
acknowledges and agrees that any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.

 



22

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

  

  



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  By: /s/ Brian Storms       Liquid Holdings Group, Inc.             By: /s/
Bruce Lipnick       BLT Capital Ventures, LLC             By: /s/ Jay H.
Bernstein       Jay H. Bernstein             By: /s/ Dorel Barbu       Dorel
Barbu             By: /s/ Churchill Advisors, LLC       Churchill Advisors, LLC
            By: /s/ Marc Cohen       Marc Cohen             By: /s/ Thomas R.
Ross       Thomas R. Ross             By: /s/ Robert Okin       Robert Okin    
        By: /s/ Darren C. Davy       Darren C. Davy             By: /s/ Todd A.
Deutsch       Todd A. Deutsch             By: /s/ Joshua C. Kurzban       Joshua
C. Kurzban          

 

 

 

 



 

  By: /s/ Nigel Kneafsey       Nigel Kneafsey             By: /s/ Daniel Murphy
      Daniel Murphy             By: /s/ David Francescani       David
Francescani             By: /s/ Douglas Von Allmen       D&L Partners, L.P.    
        By: /s/ Robert Denenberg       Robert Denenberg             By: /s/
Esther E. Goodman       Esther E. Goodman             By: /s/ Milton H. Dresner
      Milton H. Dresner             By: /s/ Brian Ferdinand       Ferdinand
Holdings, LLC             By: /s/ Brian Ferdinand       LT World Limited LLC    
        By: /s/ Brian Ferdinand       Ferdinand Trading II LLC             By:
/s/ Brian Ferdinand       Brian Ferdinand          

 

 

 

 



 

  By: /s/ Darren C. Davy       Darren C. Davy             By: /s/ Jay
Deutsch              Deutsch Family Investment Partnership             By: /s/
Bruce H. Lipnick       Bruce H. Lipnick             By: /s/ Douglas J. Von
Allmen       NGNG, Inc.             By: /s/ Victor R. Simone, Jr.       Victor
R. Simone, Jr.             By: /s/ Alin Alexandru       Alin Alexandru          
  By: /s/ Scott Banerjee         Scott Banerjee             By: /s/ Julia L.
Steurer    

 

Julia L. Steurer Revocable Trust dated June 7, 1999             By: /s/ Kathleen
E. Murphy       Kathleen E. Murphy             By: /s/ Samuel H. Gaer      
Samuel H. Gaer             By: /s/ Michael A. Tew       Michael A. Tew          
  By: /s/ Solomon Yakoby       Solomon Yakoby          

 

 

 

 



 

  By: /s/ Peter Kash       Peter Kash             By: /s/ Sandra Salas      
Sandra Salas             By: /s/ Hunter Creek LLC       Hunter Creek LLC        
    By: /s/ Bruce H. Lipnick       Proprietary Capital Partners, LLC            
By: /s/ Richard Schaeffer       Richard Schaeffer             By: /s/ Ken A.
Shewer       Ken A. Shewer             By: /s/ Jeff Arsenault       Old
Greenwich Capital Partners             By: /s/ Bruce Cooper       Bruce Cooper  
          By: /s/ Eugene Cornick       Eugene Cornick             By: /s/ Mary
T. Bergonia    

 

Mary T. Bergonia, Trustee of the Thomas R. Ross Irrevocable Trust dated December
20, 2012             By: /s/ HP Capital Group LLC       HP Capital Group LLC    
     

 



 

 

 

 

  By: /s/ Michael Cardelfe       Michael Cardelfe             By: /s/ John
Bloomberg       John Bloomberg             By: /s/ Barry Goodman       Barry
Goodman             By: /s/ Calin Sandru       Calin Sandru             By: /s/
Aurelian Plus, LLC       Aurelian Plus, LLC             By: /s/ Dennis Suskind  
    Dennis Suskind             By: /s/ Naomi Ruzsilla       Naomi Ruzsilla      
      By: /s/ David Von Allmen       David Von Allmen             By: /s/
Douglas J. Von Allmen       Von Allmen Partners, LP             By: /s/ Unqua
Capital Management Inc.       Unqua Capital Management Inc.             By: /s/
Leonard Toberoff       Leonard Toberoff          

 

 

 

 

 



  By: /s/ Richard Thompson       Richard Thompson             By: /s/ Ioan
Tandau       Ioan Tandau             By: /s/ Nathan Gorin       Nathan Gorin    
        By: /s/ Brian M. Storms       Brian M. Storms  

 



 



 







